DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine 

grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or 

improper timewise extension of the “right to exclude” granted by a patent and to prevent possible 

harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where 

the conflicting claims are not identical, but at least one examined application claim is not 

patentably distinct from the reference claim(s) because the examined application claim is either 

anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 

140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 

2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van 

Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 

(CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the 

scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 

under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 

2146 et seq. for applications not subject to examination under the first inventor to file provisions 

of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims 66-91 are rejected on the ground of nonstatutory double patenting as being 

unpatentable over claims 11-13 of U.S. Patent No. 11,089,833. Although the claims at issue are 

not identical, they are not patentably distinct from each other because the pending application 

‘277 discloses a helmet having an inner padding disposed within an outer shell including a 

network of structural members interconnected at nodes that is resiliently deformable upon impact 

on the helmet and a pad adjacent to the network of structural members  which is substantially 

similar to US Patent ‘833 claiming a helmet having an inner padding disposed within an outer 

shell including a frame including a plurality of frame members arranged into a network carrying 

one of pads attached at nodes of the network that are moveable in response to impact on the 

helmet.  

 


Allowable Subject Matter
3.	Claims 66-91 would be allowable if rewritten or amended to overcome nonstatutory 

double patenting rejection as set forth in this Office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJASH PATEL whose telephone number is (571)272-4993. The examiner can normally be reached Monday-Thursday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





October 19, 2021						/TAJASH D PATEL/                                                                                                Primary Examiner, Art Unit 3732